Citation Nr: 1235626	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  06-06 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from June 2005 and August 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and Providence, Rhode Island, respectively.  In this regard, the record reflects that the Veteran's claims folder was transferred to the Providence RO in November 2005 as that RO processes all claims from current and former VA employees from the Baltimore, Maryland region.  

The June 2005 rating decision determined that new and material evidence had not been received to reopen a service connection claim for PTSD, while the November 2006 rating decision reopened the service connection claim after receiving new and material evidence but denied the reopened claim.  The Veteran disagreed with the denial of his claim, which is the basis of the current appeal.  

In November 2007, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

The requirement of whether new and material evidence has been submitted to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's actions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, in February 2011, the Board determined that new and material evidence had been submitted to reopen the claim of service connection for PTSD that was previously denied in May 2003.  In that decision, the Board also noted that, while the Veteran's claim has been previously adjudicated as entitlement to service connection for a psychiatric disorder due to sexual trauma and service connection for PTSD, the issue was properly characterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD claimed as due to sexual trauma, as the record contained various diagnoses of acquired psychiatric disorders, including PTSD, depression, and a psychotic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As to the reopened claim, however, the Board determined that a remand was necessary in order to conduct additional evidentiary development.  All requested development has been conducted and the claim has been returned to the Board for adjudication.  


FINDINGS OF FACT

1.  The Veteran's reported stressor involving sexual/personal assault in service has been corroborated by his service personnel records and other service records.  

2.  The most competent, credible, and probative evidence of record establishes that the Veteran has a current diagnosis of PTSD that is related to his in-service military sexual/personal assault.  


CONCLUSION OF LAW

PTSD was incurred as a result of the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA by providing the Veteran with several letters that advised him of the evidence and information necessary to substantiate a service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  See VCAA letters dated December 2005, May 2006, June 2009, and March 2011.  The June 2009 and March 2011 letters also informed the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the notice letters were not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Indeed, the Board finds that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, as he was asked to submit evidence and/or information in his possession to the AOJ throughout the pendency of this appeal and given ample time to respond.  The AOJ also readjudicated the case by way of statements of the case issued in October 2010 and July 2012 after proper notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication and the Veteran has been provide all required notice in this appeal.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Veteran was also provided with a VA examination in May 2011, and there is no allegation or indication that the examination rendered in this appeal was inadequate.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  


II.  Analysis

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

VA has amended the applicable regulations to liberalize the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  Briefly, the current regulations provide that lay testimony may be sufficient to establish the occurrence of an in-service stressor where it involves the fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of the veteran's service.  See id; 38 C.F.R. § 3.304(f)(3).  However, where these conditions are not met, the claimed in-service stressors must be independently verified to establish service connection for PTSD.  The Board notes that these stressor criteria need not be met to establish service connection for mental health diagnoses other than PTSD.

In this case, the Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, that he claims is due to a sexual/personal assault that occurred during service.  

Because the Veteran is alleging personal assault, the special provisions of VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal assault must also be considered.  The Manual identifies alternative sources for developing evidence of personal assault, such as private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1, Part III, 5.14c (4)(a). When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred.  

Examples of behavior changes that might indicate a stressor include (but are not limited to): visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment; sudden requests that a military occupational series or duty assignment be changed without other justification; lay statements indicating increased use or abuse of leave without apparent reason; changes in performance or performance evaluations; lay statements describing episodes of depression, panic attacks or anxiety with no identifiable reasons for the episodes; increased or decreased use of prescription medication; evidence of substance abuse; obsessive behavior such as overeating or undereating; pregnancy tests around the time of the incident; increased interest in tests for HIV or sexually transmitted diseases; unexplained economic or social behavior changes; treatment for physical injuries around the time of the claimed trauma but not reported as a result of the trauma; or breakup of a primary relationship.  M21-1, Part III, 5.14c (7)(a)-(o).  Subparagraph (9) provides that "[r]ating boards may rely on the preponderance of evidence to support their conclusions even if the record does not contain direct contemporary evidence.  In personal assault claims, secondary evidence which documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."  This approach has been codified at 38 C.F.R. § 3.304(f)(5) (2011).  See Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998). 

The Veteran has specifically asserted that, in approximately October 1979, he awoke to find his commanding officer, Sergeant King, in his barracks and was sexually assaulted by him on that and several other occasions.  The Veteran stated that he was embarrassed by what happened and did not know how to react but that he spoke to the Chaplain about the assaults on several occasions and asked to be reassigned.  However, the Veteran also stated he began to slowly decline in his soldering and educational pursuits after the initial incident, although he had previously received various certificates of merit and training.  See statements from the Veteran dated June 2002, December 2005, and June 2006.  

The Veteran reported that, on one occasion, he was called into Sergeant King's office and assaulted, after which he threw everything in the office out of the window and asked him not to touch him in that way; however, he stated that Sergeant King told him his military career was ruined and he would pay if he did not comply with the advances.  The Veteran has reported that he received several Article 15s thereafter and that he subsequently developed several problems, including depression, an inability to adjust to work and relationships, heavy drinking, and an increased disregard for authority figures.  See Id.  

In addition to the foregoing, the Veteran has also reported that he witnessed the electrocution of a fellow service member in 1979 and suffered trauma from incoming artillery attacks on the Russian border.  See VA treatment records dated January and July 2005.  While this reported stressor involves the Veteran's fear of hostile military or terrorist activity and raises the application of the amended stressor regulations in 38 C.F.R. § 3.304(f)(3), the Board notes that this stressor is not consistent with the places, types, and circumstances of the Veteran's service, as his service personnel records do not demonstrate any combat service or service on or near the Russian border.  Instead, the Veteran's service personnel records indicate foreign service in Germany as a cannoneer.  Therefore, the Board finds that this is not a credible stressor and that the amended regulations are not otherwise relevant to the instant appeal.  

As to the Veteran's reported stressor involving the in-service sexual/personal assault, the Board notes that, in April 2012, the RO received a copy of a Military Report generated in March 1980 which shows that the Veteran was found guilty of assaulting Sergeant King.  The report shows that King was counseling the Veteran in his office and the Veteran became belligerent by tearing things off the walls and throwing them out of the window and ultimately struck King on the hand.  

In addition to the foregoing, the Veteran's service personnel records do not indicate that the Veteran had any problems in service from the time he enlisted in 1978 until approximately 1980 when he began receiving Article 15s and counseling for various reasons, including missing formation, not reporting to his duty station, not wearing the correct uniform, stealing, and other things.  The service personnel records also show that the Veteran requested and received a reassignment in his unit.  Notably, a July 1981 memorandum reflects that the Veteran had been in almost constant trouble since being transferred to a new unit (after committing an infraction in his previous unit) and that he displayed complete apathy for putting forth effort in completing the basic tasks of a soldier.  As a result of the foregoing, the Veteran was recommended for discharge based upon unsuitability and was subsequently discharged.  

Based on the foregoing evidence, the Appeals Management Center (AMC) generated a memorandum which determined that the markers shown in the record, as noted above, indicate that the reported in-service sexual assault may have occurred and that corroborating evidence has been provided to a degree to which the Veteran's stressor can be conceded.  See June 2012 Memorandum.  The Board agrees, as the evidence discussed above tends to corroborate the Veteran's report of the events in service that occurred as a result of the reported sexual assault in 1979 and shows a decline in his functioning thereafter.  While the evidence does not conclusively establish that the sexual assault occurred, the Board finds that the evidence shows behavior changes in the Veteran that occurred after the reported initial sexual assault, as well as a request for a change in duty assignment, which is considered sufficient evidence to establish that the reported in-service sexual/personal assault occurred.   

Because the Veteran's sexual assault stressor has been conceded, the next question is whether the Veteran has a diagnosis of an acquired psychiatric disorder that is related thereto.  

In support of his claim, the Veteran has submitted several written statements from the clinical psychologist who treats him at the VA Medical Center (VAMC) in Baltimore, MD, Dr. A.F.  In her statements, Dr. A.F. states that, in her professional opinion, the Veteran meets the full criteria for PTSD, noting that he has been burdened by his traumatic memories of sexual assaults which occurred in the military.  See statements from Dr. A.F. dated April, July, and October 2005.  

In her July 2005 statement, Dr. A.F. provided a detailed discussion of how the Veteran meets the DSM-IV criteria for PTSD.  She noted that the Veteran meets criteria A of exposure to a traumatic event based upon his report of the sexual assaults in service, after which he felt "less than a man" and "dirty".  She also noted that he meets criteria B of re-experiencing the traumatic event by way of recurrent thoughts of the military sexual trauma, nightmares, distress and other physical symptoms at trauma-related cues.  Dr. A.F. further noted that criteria C of persistent avoidance of stimuli associated with the trauma is met, as the Veteran makes a special effort to not think about what happened in the military.  She also noted that he meets criteria D of persistent symptoms of arousal, as he endorses having trouble sleeping and concentrating, irritability, and being on guard.  Dr. A.F. noted that the Veteran has been dealing with symptoms related to the military sexual assault for many years, which satisfies criteria E of duration of symptoms for more than one month.  She also noted that criteria F was met as the Veteran's PTSD symptoms have significantly interfered with his ability to interact with his family and friends and has adversely affected his general life functioning.  See July 2005 statement from Dr. A.F.

The medical opinion provided by Dr. A.F. is considered the most competent, credible, and probative evidence of record with respect to whether the Veteran has a current diagnosis of PTSD that is related to his military service.  While it is not clear if Dr. A.F. has had an opportunity to review the Veteran's claims file, it is clear from the detailed opinion provided in July 2005 that she is fully aware of all relevant facts in this case and the Board notes that she has not misstated any relevant fact.  The Board also notes that the evidentiary record contains several treatment records which document the treatment the Veteran has received at the Baltimore VAMC for his PTSD, which also documents the symptoms reported by Dr. A.F. in her statements.  In evaluating this claim, the Board finds probative that Dr. A.F. provided a detailed discussion of how the Veteran's symptoms meet the DSM-IV criteria for a diagnosis of PTSD, which she has stated is based upon his military sexual trauma.  

Therefore, the Board finds there is a competent, credible, and probative diagnosis of PTSD related to the Veteran's military sexual trauma included in the record.  

The Board notes that the Veteran was afforded a VA examination in May 2011 wherein the examiner stated that there were no objective clinical findings or contemporaneous records to support a diagnosis of PTSD or a psychotic disorder.  Instead, the VA examiner noted that the Veteran has experienced a mood disorder with anxiety features which is more likely than not secondary to drugs and alcohol.  In making this determination, the VA examiner noted that there was no independent verification to support the Veteran's assertions of what occurred in service; however, the Board notes that the Veteran's reported stressor of the military sexual assault had not been verified at the time of the examination.  Nevertheless, while the May 2011 VA examination is considered competent medical evidence, the Board finds that the probative value of the diagnoses and opinion provided by the May 2011 VA examiner is diminished because he was not aware of all relevant facts in this case, including specifically that the Veteran's reported stressor of sexual assault in the military has been corroborated.  Furthermore, the Board notes that, while the May 2011 VA examiner stated that there was no objective clinical evidence to support a diagnosis of PTSD, he did not discuss how or why the DSM-IV criteria were not met.  

By contrast, as noted, Dr. A.F. provided a detailed discussion of how the Veteran's symptoms meet each criterion to support a diagnosis of PTSD under the DSM-IV, which is supported by the other evidence of record.  As such, the diagnosis and medical opinion provided by Dr. A.F. is considered competent, credible, and probative evidence establishing that the Veteran has PTSD that is related to his military sexual assault.  

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence supports the grant of service connection for PTSD.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  


ORDER

Entitlement to service connection for PTSD is granted.  




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


